Name: 79/245/EEC: Commission Decision of 19 February 1979 on the implementation of the reform of agricultural structures in Italy (region of Emilia-Romagna) pursuant to Directive 72/159/EEC, Title II of Directive 75/268/EEC and Directive 72/161/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States; NA;  economic policy
 Date Published: 1979-03-06

 Avis juridique important|31979D024579/245/EEC: Commission Decision of 19 February 1979 on the implementation of the reform of agricultural structures in Italy (region of Emilia-Romagna) pursuant to Directive 72/159/EEC, Title II of Directive 75/268/EEC and Directive 72/161/EEC (Only the Italian text is authentic) Official Journal L 055 , 06/03/1979 P. 0016 - 0016COMMISSION DECISION of 19 February 1979 on the implementation of the reform of agricultural structures in Italy (region of Emilia-Romagna) pursuant to Directive 72/159/EEC, Title II of Directive 75/268/EEC and Directive 72/161/EEC (Only the Italian text is authentic) (79/245/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3), and in particular Article 11 (3) thereof, Whereas on 16 November 1978 the Government of Italy notified the Law of the region of Emilia-Romagna of 11 October 1978 amending Regional Law No 18 of 5 May 1977 on the implementation of the Directives of the Council of the European Communities on the modernization of farms, and also notified a declaration of 6 November 1978 of the Regional Government on the implementation of this law; Whereas pursuant to Article 18 of Directive 72/159/EEC, Article 13 of Directive 75/268/EEC and Article 11 of Directive 72/161/EEC the Commission has to decide whether, having regard to Articles 1 and 6 of the Law of 11 October 1978, Law No 18 of 5 May 1977 continues to satisfy the conditions for financial contribution by the Community, and whether Article 2 of the Law of 11 October 1978 satisfies the conditions for financial contribution by the Community to the measure defined in Title II of Directive 75/268/EEC; Whereas Article 1 of the Law of 11 October 1978 is consistent with the conditions of Directive 72/159/EEC; Whereas Article 2 of the Law of 11 October 1978, having regard to the declaration of 6 November 1978 of the Regional Government, is consistent with the conditions of Title II of Directive 75/268/EEC; Whereas Article 6 of the Law of 11 October 1978 is consistent with the conditions of Title I of Directive 72/161/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directives 72/159/EEC and 72/161/EEC, having regard to Articles 1 and 6 of the Law of the region of Emilia-Romagna of 11 October 1978, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC and Article 8 of Directive 72/161/EEC. Article 2 Article 2 of the Law of the region of Emilia-Romagna of 11 October 1978 satisfies the conditions for financial contribution by the Community to the common measures referred to in Article 13 of Directive 75/268/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 19 February 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1. (3)OJ No L 96, 23.4.1972, p. 15.